DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano [US 20180/329315 A1] in view of Mikami [US 2013/0078820 A1].

Regarding claims 1, 10, 11 and 16, Hirano discloses an imprint apparatus (Fig.1) / a method of setting an imprinting condition (paragraph [0001]) for forming a pattern of an imprint material on a shot area of a substrate by using a mold having a pattern region (as shown in Fig. 2, 15 and 16), the imprint apparatus comprising: 
a first irradiation unit (11) that irradiates the substrate (1) with irradiation light (as shown in Fig. 1) capable of solidifying the imprint material (paragraph [0053] teaches dose control); and 

wherein the imprint condition is one of irradiation timing of the irradiation light emitted onto the substrate and irradiation intensity of the irradiation light, the irradiation timing and the irradiation intensity of the irradiation light being determined for each of a plurality of irradiation regions set in the shot area (Hirano teaches dynamically controlling the process recipe to update for exposure dose (paragraph [0053])  and timing period of curing (paragraph [0138]) of the imprint condition of a plurality of shot regions having different shapes (paragraph [0059])).
	
	Hirano does not teach a second irradiation unit configured to irradiate the substrate with selective irradiation light having intensity distribution over a region along a periphery of a shot area of the substrate and capable of increasing viscosity of the imprint material.
	However, Mikami discloses using an imprint apparatus (Fig. 1) comprising a second irradiation unit (52) configured to irradiate the substrate with selective irradiation light having intensity distribution over a region along a periphery of a shot area of the substrate and capable of increasing viscosity of the imprint material (as shown in Figs. 2-5, see also paragraphs [0024]-[0031]).
	Therefore, it would have been obvious to one of ordinary skill in the art to provide a second irradiation unit configured to provide selective radiation, as taught by Mikami in the 

Regarding claim 3, Hirano discloses further comprising: a detection unit (26) that detects the pattern of the imprint material formed on the substrate, wherein in a case of the detection unit having detected at least one of the extrusion of the imprint material from the shot area and the unfilling of the imprint material in the shot area, the control unit adjust, following the detection of the detection unit, at least one of the irradiation timing and the irradiation intensity of the irradiation light emitted onto the shot area on which the pattern of the imprint material is formed (paragraphs [0053], [0095]-[0096], [0109]-[0110]).

Regarding claim 4, Hirano discloses wherein the detection unit is an image pickup unit configured to pick up an image of the entire shot area formed on the substrate (paragraph [0036]).

Regarding claim 5, Hirano discloses wherein the detection unit is a mark detector configured to detect light coming from a mark formed at the mold and from a mark formed at the substrate (paragraph [0037]).

Regarding claim 6, Hirano discloses wherein the control unit is configured to obtain the results of detecting the pattern of the imprint material by using a detection unit provided outside the imprint apparatus and to set the imprint conditions on the basis of the detection results (paragraphs [0035]-[0037], see also Fig. 1).

Regarding claims 12 and 13, Hirano discloses wherein a size of the irradiation region is smaller than a size of the shot area (as shown in Figs. 5A-5C, see also paragraph [0138]).

Regarding claims 14 and 15, Hirano in view of Mikami discloses wherein the plurality of irradiation regions is regions where the selective irradiation light is illuminated, and the shot area is a region where the irradiation light is illuminated (as shown in Figs. 2-5, see also paragraphs [0024]-[0031] of Mikami).

Response to Arguments

Applicant’s arguments with respect to claims 1, 3-6 and 10-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882